DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 07/12/21 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
At pg. 3 line 26 “an energization controller 17” should read --an energization controller 16--.
At pg. 5 lines 1-2 “the boost voltage 14” should read --the boost voltage monitor 14--.
At pg. 5 line 17 “the determination unit 13b” should read --the boosting necessity determiner 13b--.
At pg. 6 lines 20-21 “the boosting necessity determination unit 13b” should read --the boosting necessity determiner 13b--.
Appropriate correction is required.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
At claim 7 line 2 “is configured to” should read --configured to--.
At claim 14 line 11 “the first filtered voltage” should read --the first filtered boost voltage--.
At claim 14 line 12 “configure” should read --configured--.
At claim 14 line 13 “the first filtered voltage” should read --the first filtered boost voltage--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “a jump counter” in line 8. It is unclear whether this is the same as or different than the jump counter introduced at claim 11 line 9. For examination purposes the limitation in claim 12 will be considered as --the jump counter--.
Claim 13 recites the limitation “a jump counter” in line 10. It is unclear whether this is the same as or different than the jump counter introduced at claim 11 line 9. For examination purposes the limitation in claim 13 will be considered as --the jump counter--.
Claim 14 recites the limitation “a start boost voltage” in line 13. It is unclear whether this is the same as or different than the start boost voltage introduced at claim 14 lines 3-4. For examination purposes the limitation in line 13 will be considered as --the start boost voltage--.
Claim 15 is rejected for depending upon an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAMOTO (JP 2011-247192, provided by Applicant on 06/08/21 IDS) in view of NAKANO (US 10,156,199) and CASASSO (US 8,011,351).
Regarding claim 11, SAKAMOTO discloses a device comprising:
a controller (100; pg. 2 line 16) having a processor (inherent in microcomputer, pg. 2 line 16),
wherein the device is configured to:
control a boost switch (11) in a boost circuit (30)(Fig. 1; pg. 3 lines 26-27);
measure a boost current in a current detection resistor (12)(pg. 3 lines 36-38);
generate a boost voltage (pg. 4 lines 4-8 and 16-18); and
increment a jump counter (26)(pg. 4 lines 22-24).
SAKAMOTO further discloses the controller incorporates a microcomputer but is silent regarding the microcomputer containing non-transitory computer-readable memory though such memory is standard in the art of microcomputers.
NAKANO teaches a controller that incorporates a microcomputer having a processor (CPU) and a non-transitory computer-readable memory (ROM, col. 12 lines 45-46) wherein various control programs that are executed by the CPU are prestored in the ROM (col. 12 lines 46-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ROM in the microcomputer of SAKAMOTO as taught by NAKANO to store various control programs that are executed by the processor.
SAKAMOTO does not disclose generating a first filtered boost voltage using a first low-pass filter.
However, CASASSO teaches a device configured to generate a first filtered voltage using a first low pass filter (6)(col. 4 lines 11-13) because electronic control units are generally installed under hoods in an environment replete with electromagnetic noise (col. 4 lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter the boost voltage of SAKAMOTO with a low-pass filter as taught by CASASSO to remove electromagnetic noise because electronic control units are generally installed under hoods replete with electromagnetic noise.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance:
SAKAMOTO (JP 2011-247192, provided by Applicant on 06/08/21 IDS) is considered to be the closest prior art of record.
SAKAMOTO discloses an injection control device comprising:
a boost controller (20) configured to charge a boost capacitor (14) by performing a boost switching control of a boost switch (11), and supplying a boost power (Vs) from a battery power source (VB); and
a boost voltage monitor (23) configured to monitor a boost voltage (pg. 3 line 17), wherein
the boost controller (ii) is configured to determine deterioration of the boost capacitor by comparing a measured number of times (Cc) with a predetermined number of times (predetermined criterion value)(pg. 5 lines 2-5).
The prior art fails to teach or render obvious the claim limitation “the boost controller (i) is configured to measure, as a measured number of times, a number of times of when the boost voltage becomes equal to or higher than a predetermined value due to a boosting current flowing into the boost capacitor, causing a jump up of the boost voltage during a time between a start and stop of boosting, and (ii) is configured to determine deterioration of the boost capacitor by comparing the measured number of times with a predetermined number of times” in the manner defined in the instant claim 1.
Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,810,176 discloses a boost circuit (5) that generates a filtered boost voltage (VH’, Fig. 3) using a low-pass filter (31) used to drive a three-phase traction motor for an automobile from a DC battery. The reference fails to disclose a current measuring resistor.
WO 2016/194197 discloses a boost circuit (10) incorporated in an AC-DC converter used to drive home appliances. The reference fails to disclose a filtered boost voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747